      Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 1 of 13. PageID #: 924




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachment K:
                                                             Expert Declarations
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
     Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 2 of 13. PageID #: 925
                                              Attachment K
                                 Expert Declarations
Declaration of: Dr. Sherri Tenpenny

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on (date)          AA    �dfr;t   M,   VJttl}



              �M                              �
Signature:
                                         !J




   1. I have substantial past investigative research and work experience as well as first-hand
      knowledge of the subject matter I am attesting to which I believe will assist the trier-of­
      fact in this case in understanding relevant evidence and/or making a factual
      determination in this case. Please note my attached curriculum vitae which is also true
      and accurate.

   2. I have read and reviewed all of the attached materials and related materials and attest,
      based on my knowledge or experience, to their relevance to this declaration.

   3. I believe that the opinions that I am offering in this declaration are the product of
      reliable principles and methods as applied to the facts of this case.

   4. Each of my opinions as stated herein are provided in support of establishing the claims
      in this case in a Court of Law and are stated to a reasonable degree of medical certainty.

    5. As pertaining to this case, I believe the following to be a true and correct statement of
       facts and if called to testify, I will provide the following opinions:

             a. Statements made in the Complaint for this case regarding masks, testing, death
                counts, cases, manipulation, the overall danger of COVID-19, and COVID-19 tests
                are true and correct to a reasonable degree of medical certainty.
             b. Attachment B is true and correct statements of facts and I agree with their
                conclusions to a reasonable degree of medical certainty.
             c. I agree with Dr. Fauci, the Surgeon General of the United States, and many
                others that the general public and healthy individuals should not wear a mask.
             d. The use of masks will likely have no substantial impact in reducing the spread of
                COVID-19.
             e. The use of masks in common daily activities can be harmful to both physical and
                mental health.
             f. Prolonged mask usage is particularly dangerous in children.




                                                                                               615
Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 3 of 13. PageID #: 926




                                                                            616
Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 4 of 13. PageID #: 927




                                                                            617
Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 5 of 13. PageID #: 928




                                                                            618
           Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 6 of 13. PageID #: 929



AUBREY T. WHEWELL
   Phone: 419.344.5322                                                             3330 Darlington Road
   Email: aubreytt@yahoo.com                                                    Ottawa Hills, Ohio 43606

EDUCATION

  PhD        University of Toledo                                                         May 2016
             Health Education

  MPH Northwest Ohio Consortium of Public Health                                    December 2005
      Health Promotion and Education

  BA         Adrian College                                                               May 2004
             Sociology, Biology

TEACHING EXPERIENCE

  Eastern Michigan University; Ypsilanti, Michigan            January 2017 to present
  Adjunct Lecturer, School of Health Promotion and Human Performance
       •     Concepts of Sexuality Education, 3 credit hours, a classroom-based undergraduate
             course providing the student with information related to human sexuality and developing
             student skills in sexuality education program planning. The effectiveness of existing
             sexuality education programs and instructional strategies are explored. Analysis of one’s
             own attitudes and values regarding human sexuality are also addressed.

       •     Healthful Living, 3 credit hours, an online-based undergraduate course focused on
             students developing the responsibility for guiding and evaluating their own health. The
             acquisition of attitudes, habits, skills, and ideas favorable to efficient and healthful living
             are explored.

       •     Health Education in the Elementary Grades, 2 credit hours, a classroom- and hybrid-
             (online/classroom) based undergraduate course preparing future and current primary and
             intermediate grade teachers to integrate health into their teaching. The course presents
             health education within the framework of the Whole School, Whole Community, Whole
             Child model. In this course, special emphasis is placed upon the healthy school
             environment and health education content and teaching strategies.

       •     Health Education Methods and Materials, 3 credit hours, a classroom-based graduate
             course exposing students to a wide variety of methods and materials used in the practice
             of health education. Curricula, videos, text, and computerized materials are discussed.
             Andragogical and pedagogical techniques for individuals and groups in settings such as,
             but not limited to schools, communities, and worksites are included

       •     Healthy Sexuality, 3 credit hours, a classroom-based undergraduate course examining
             various topics related to healthy sexuality emphasizing aspects in the health education
             and community health education.

                                                                                    Aubrey T. Whewell - 1
                                                                                                          619
         Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 7 of 13. PageID #: 930




     •     Principles of Health Education, 3 credit hours, a classroom-based undergraduate course
           providing students with an understanding of the professional roles and competencies of
           the Health Education Specialist. Course content addresses professional development,
           code of ethics, application of health education theory, and recommendations for practice.

  University of South Carolina – Beaufort; Bluffton, SC        August 2019 to present
  Adjunct Lecturer, Department of Nursing and Health Professions

     •     Basic Health, 3 credit hours, an online-based undergraduate course addressing
           knowledge concerning attitudes and practices which promote and maintain the present
           and future health of the individual and the community. This course emphasizes the
           prevention of disease and a positive health attitude including topic such as nutrition,
           fitness, drugs, and sexuality.

     •     Introduction to Public Health, 3 credit hours, an online-based undergraduate course
           presenting a broad-based overview of those processes that enable people to assume
           responsibility for health and wellness as well as the role of the Public Health
           professional.

     •     Senior Seminar, 2 credit hours, co-taught an online-based undergraduate capstone
           course that summarizes the experiences of the health promotion major and prepares
           students for employment and/or graduate study.


  University of Toledo; Toledo, Ohio                               January 2019 to May 2019
  Adjunct Lecturer, School of Population Health
     •     Community Health Organization, 3 credit hours, a classroom-based graduate
           (combined Masters and Doctorate) course focused on techniques that bring about
           change in a community's health status through assessment, public advocacy, coalition
           building, decision making, planning, policy development and political influence,
           emphasizing application.

PROFESSIONAL EXPERIENCE

  Independent Evaluation Consultant                                        2016 to present
     • Ohio Area Health Education Centers (AHEC) – 2017-present
           o Develop, implement, assess, and modify Statewide AHEC program evaluation
               objectives, methods, and tools as well as provide timely reporting to project
               directors, stakeholders, and funders.
     • Imagination Station, Tinker Thinking – 2016-2017
     • United Way, Imagination Library – 2016-2017

  Susan G. Komen Northwest Ohio; Toledo, Ohio                                 2013-2016
  Mission Manager
     • Developed, implemented, and maintained all grants-related policies, procedures,
        guidelines and materials for the grants programs.

                                                                              Aubrey T. Whewell - 2
                                                                                                     620
       Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 8 of 13. PageID #: 931


   •     Coordinated the review process ensuring all applications received a fair review and that
         funding decisions were aligned with the funding priorities.
   •     Coordinated and managed the grants programs in the online Grants e-Management
         System.
   •     Served as staff liaison and assisted with the coordination of the grant’s programs Peer
         Review Panel and Komen’s Strategic Mission Committee.
   •     Represented Komen on breast health/cancer coalitions in the 24-county service area.
   •     Served as the advocacy representative responsible for interactions with state and federal
         elected officials regarding breast health/cancer legislation.
   •     Ensured the completion and implementation of the Community Profile identifying the
         breast health/cancer needs of target counties in the service area.
   •     Oversaw the breast cancer survivor initiatives including the Newly Diagnosed Breast
         Cancer Survivor Initiative and the Breast Cancer Survivor bi-monthly e-newsletter.
   •     Supervised the Mission for Minority Breast Health initiative with the Minority Breast
         Health Coordinator providing breast health/cancer training, education, and outreach to
         African American and Hispanic/Latina women in Allen, Erie and Lucas Counties.
   •     Implemented, maintained, and evaluated the Worship in Pink program providing breast
         health/cancer education and awareness to places of worship.
   •     Supervised and mentored public health and community health student interns.
   •     Prepared reports identifying the impact of outreach and education in the Komen service
         area.
   •     Managed annual operating plans and budget for mission programs

University of Toledo; Toledo, Ohio                                           2009-2012
Graduate Assistant
   • Coordinated, managed, and advanced the Ohio Department of Alcohol and Drug Abuse
      Services Grant projects as well as provide timely reporting.
   • Designed, planned, and implemented initiatives and education to reduce Alcohol,
      Tobacco and Other Drug (ATOD) use at the University of Toledo Main Campus
      (University).
   • Assisted in the development of University policies including Medical Amnesty policy,
      August 1, 2010; Restricted tobacco use to designated areas, August 1, 2011.
   • Conducted ATOD presentations for University students, faculty, staff, and professionals.
   • Coordinated, implemented, and evaluated University ATOD Prevention Committee
      initiatives.
   • Contributed to the development of an online alcohol education course.
   • Utilized Statistical Package for Social Sciences (SPSS) to analyze experimental and
      survey research.
   • Lecturer for Drug Awareness course; including developing and implementing syllabus,
      developing course materials and presentations, and assigning and submitting grades.

Toledo Lucas County Health Department; Toledo, Ohio                        2007-2009
Cardiovascular Health Project Director
   • Coordinated, managed, and advanced Cardiovascular Health (CVH) Grant projects to
      successful and timely completion.
   • Developed and led the “For Your Heart” Coalition consisting of over 20 collaborators
      whose focus was to improve the health of citizens in Lucas County.

                                                                            Aubrey T. Whewell - 3
                                                                                                 621
         Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 9 of 13. PageID #: 932


     •     Coordinated, conducted, and evaluated CVH program initiatives relating to diabetes,
           hypertension, tobacco, nutrition, physical activity, and cholesterol.
     •     Composed CVH program reporting and grant proposals.
     •     Created, implemented, and developed the “Worksite Wellness Network” including
           worksite wellness conferences and work session initiatives.
     •     Represented the Toledo-Lucas County Health Department on over a dozen community
           coalitions.

  American Cancer Society; Perrysburg, Ohio                                     2005-2007
  Regional Health Promotions Supervisor
     • Supervised strategic direction and planning to remote working staff for 19 counties.
     • Developed plan and work budget for Region Health Promotions.
     • Recruited, hired, and trained all new Health Promotion staff to work remotely in 19
        counties.
     • Oversaw and ensured complete and accurate maintenance and submission of information
        and data for Regional and Division databases.
     • Communicated effectively with Regional leadership team, staff, and Ohio leadership
        counterparts.
     • Assisted health promotion in quality of life services, worksite wellness services, early
        detection in colorectal and breast cancer, and primary prevention collaborative and
        programming.

RESEARCH EXPERIENCE

     •     Recommendations for Teaching Health Education Skills in High School, 2016.
     •     Community Profile, Susan G. Komen Northwest Ohio, 2015.
     •     Administered the University of Toledo Alcohol & Drug Survey, 2012.
     •     Administered the Mad Challenge, University of Toledo, 2011.
     •     Conducted 21st Birthday Survey, University of Toledo, 2011/2012.
     •     Administered the University of Toledo Alcohol & Drug Survey, 2010; 2012.
     •     Conducted Game Day Survey, University of Toledo, 2009.

PUBLICATIONS

  Whewell, A., Westphal, M. (2015). Susan G. Komen Northwest Ohio Community Profile
  Report.

  Glassman, T., Blavos, A., Paprzycki, P., Deakins, B., Reindl, D., Whewell, A., & Ingraham, A.
  (2013) Mad Challenge – 30 Day Alcohol Abstinence Pledge. American Journal of Health
  Studies 28(4), 190-196.

  Glassman, T., Whewell, A., Sheu J.J. & Reindl, D. (2012) “Implications for college students
  posting pictures of themselves drinking alcohol on Facebook.” Journal of Alcohol and Drug
  Education, 56, 38-58.




                                                                          Aubrey T. Whewell - 4
                                                                                                 622
      Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 10 of 13. PageID #: 933


  Glassman, T., Braun, R., Whewell, A., & Reindl, D. (2011). Blood (breath) alcohol
  concentration rates of college football fans on game day. Journal of Alcohol and Drug
  Education, 55(2), 55-73.

  Glassman, T., Reindl, D., & Whewell, A. (2011). “Strategies for implementing a tobacco free
  campus policy.” Journal of American College Health, 59(8), 764-768.

  Braun, R.E., Glassman, T., Wohlwend, J., Whewell, A., & Reindl, D. (2011). “Hookah use
  among college students from a Midwest university.” Journal of Community Health, volume 36,
  issue 5. DOI 10.1007/s10900-011-9444-9 Online First - Available from:
  http://www.springerlink.com/content/p07x522728766318/

PRESENTATIONS

  Local Presentations
     Whewell, A., Glassman, T., & Reindl, D. An exploratory study: College students posting
     pictures of themselves drinking alcohol on Facebook. Poster Presentation at The University
     of Toledo Graduate Research Presentation, Toledo, OH, 2011.

      Reindl, D., Glassman, T., Whewell, A., & Braun, R. The University of Toledo Tobacco-Free
      Vote Results. Poster Presentation at The University of Toledo Graduate Research Program,
      Toledo, OH, 2010.

      Braun, R., Glassman, T., Reindl, D., & Whewell, A. Blood Alcohol Consumption Levels of
      College Football Fans on Game Day. Poster Presentation at The University of Toledo
      Graduate Research Program, Toledo, OH, 2010.

  State Presentations
      Whewell, A., Dake, J., Telljohann, S., Seabert, D., & Glassman, T. Recommendations for
      Teaching Health Education Skills in High School. Poster Presentation at the Ohio
      Association for Health, Physical Education, and Dance, Kalahari Resorts and Conventions,
      Sandusky, OH, 2019.

      Whewell, A., Dake, J., Telljohann, S., Seabert, D., & Glassman, T. Recommendations for
      Teaching Health Education Skills in High School. Poster Presentation at the Health
      Educators’ Institute (HEI), Dublin Integrated Education Center, Dublin, OH, 2018.

      Reindl, D., Glassman, T., Whewell, A., & Blavos, A. Medical Amnesty: Considerations in
      Policy Development. Oral Presentation at the Health Educators’ Institute (HEI), Mohican
      State Park, Loudonville, OH, 2011.

      Reindl, D., Glassman, T., Whewell, A., & Braun, R. Best practices: Utilizing Environmental
      Management for High-Risk Drinking Prevention on College Campuses. What is your
      University doing? Poster Presentation at the Health Educators' Institute, Hueston Woods
      State Park, College Corner, OH, 2009.




                                                                           Aubrey T. Whewell - 5
                                                                                                623
      Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 11 of 13. PageID #: 934


  National Presentations
      Whewell, A., Dake, J., Telljohann, S., Seabert, D., & Glassman, T. Recommendations for
      Teaching Health Education Skills in High School. Accepted: Roundtable discussion at the
      American School Health Association School Health Conference, Virtual Conference, 2020.

      Blavos, A., Glassman, T., Reindl, D., & Whewell, A. Risk-Reduction Strategies: 21st
      Birthday Intervention. Poster presentation at the Eta Sigma Gamma (ESG) Conference, San
      Antonio, Texas, 2012.

      Whewell, A., Glassman, T., & Reindl, D. College students posting pictures of themselves
      drinking alcohol on Facebook. Poster Presentation at American Public Health Association
      (APHA) Conference, Washington D.C., 2011.

      Glassman, T., Reindl, D., Whewell, A., & Braun, R. Voting Results for Student, Faculty,
      and Staff Support of a Tobacco-Free Campus Environment at a Large University in the
      Midwest. Oral Presentation at the American Public Health Association (APHA) Conference,
      Denver, CO, 2010.

      Glassman, T., Braun, R., Whewell, A., & Reindl, D. Blood (breath) Alcohol Consumption
      Levels of College Football Fans on Game Day. Poster Presentation at the American Public
      Health Association (APHA) Conference, Denver, CO, 2010.

      Thompson, A., Reindl, D., Whewell, A., & Hunt, B. Super Charging Your School Wellness
      Program. Round table discussion at the American School Health Association (ASHA)
      Conference, Kansas City, MO, 2010.

GRANTS

      Whewell, A. “Newly Diagnosed Breast Cancer Survivor Support Initiative”, $40,500,
      Toledo Community Oncology Program. Granted January 2016.

      Whewell, A., Frederick, D. “Mission for Minority Breast Health Project”, $64,743,
      Walgreens through Susan G. Komen. Granted November 2014.

      Whewell, A., Glassman, T., Blavos, A. “The Alcohol, Tobacco and Other Drug Prevention
      Project”, $4,000, Ohio Department of Alcohol and Drug Abuse Services, Granted June
      2012.

      Whewell, A., Glassman, T. “Just Ask”, $1,000, Ohio College Health Association, Granted
      April 2012.

      Whewell, A., Glassman, T. “The Alcohol, Tobacco and Other Drug Prevention Project”,
      $16,795, Ohio Department of Alcohol and Drug Abuse Services, Granted June 2011.

      Whewell, A., Glassman, T. “The Alcohol, Tobacco and Other Drug Prevention Project”,
      $21,795, Ohio Department of Alcohol and Drug Abuse Services, Granted June 2010.




                                                                         Aubrey T. Whewell - 6
                                                                                            624
      Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 12 of 13. PageID #: 935


      Whewell, A., Gibson, A. “Creating Healthy Communities Project”, $140,000, Ohio
      Department of Health. Granted December 2009.

      Whewell, A., Gibson, A. “Cardiovascular Health Grant”, $98,000, Ohio Department of
      Health. Granted December 2008.

      Whewell, A., “Women’s Health Grant”, $2,000, The University of Toledo Medical Center.
      Granted May 2008.

      Whewell, A., “Body & Soul Program”, $2,000, American Cancer Society. Granted April
      2008.

      Whewell, A., Gibson, A. “Cardiovascular Health Grant”, $98,000, Ohio Department of
      Health. Granted December 2007.

PROFESSIONAL MEMBERSHIPS

     •    Great Lakes Society for Public Health Education
     •    Ohio Society for Public Health Education
     •    Society for Public Health Education

SERVICE

     •    Abstract reviewer,
              o American Evaluation Association, 2020
              o Society for Public Health Education, 2019 – present
              o American School Health Association, 2015 – 2016
     •    Health Educators Institute planning committee member, Ohio Society for Public Health
          Education, 2019 – present
     •    Northwest District Representative, Ohio Society for Public Health Education, 2020 -
          present
     •    Grant reviewer, Toledo Lucas County Homelessness Board, 2018 – 2019
     •    Health Education and Physical Education Standard Setting and Linking Activity, MTTC
          Standard Setting and Linking Activity Conference, accepted reviewer, 2019




                                                                         Aubrey T. Whewell - 7
                                                                                            625
     Case: 3:20-cv-01948-JGC Doc #: 9-8 Filed: 09/08/20 13 of 13. PageID #: 936


REFERENCES

  Courtney K. Combs, J.D., Director, Ohio Statewide Area Health Education Centers
  College of Medicine and Life Sciences
  Center for Creative Education 3105B, Mail Stop 1029
  Phone: 419.383.4880
  Email: courtney.combs@utoledo.edu

  Dr. Tavis Glassman, Associate Professor
  College of Health and Human Services
  University of Toledo
  Health & Human Services 1006
  Phone: 419.530.2770
  Email: tavis.glassman@utoledo.edu

  Diana M. Reindl, PhD, Assistant Professor
  Department of Nursing and Health Professions
  University of South Carolina Beaufort
  Science & Technology 218
  Phone: 843.208.8316
  Email: dreindl@uscb.edu




                                                                      Aubrey T. Whewell - 8
                                                                                        626
